         21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 1 of 10
                                                                                                                                                 2/02/21 9:33AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Gateway Ventures, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  c/o PDG Prestige, Inc.
                                  780 N Resler Drive, Suite B
                                  El Paso, TX 79912
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  El Paso                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  6767 W GATEWAY BLVD EL PASO, TX 79925
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
         21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 2 of 10
                                                                                                                                                     2/02/21 9:33AM

Debtor    The Gateway Ventures, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2372

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
         21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 3 of 10
                                                                                                                                                         2/02/21 9:33AM

Debtor   The Gateway Ventures, LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
         21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 4 of 10
                                                                                                                                                     2/02/21 9:33AM

Debtor    The Gateway Ventures, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 2, 2021
                                                  MM / DD / YYYY


                             X   /s/ Michael Dixson                                                       Michael Dixson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President / Director




18. Signature of attorney    X   /s/ Jeff Carruth                                                          Date February 2, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jeff Carruth 24001846
                                 Printed name

                                 Weycer, Kaplan, Pulaski & Zuber, P.C.
                                 Firm name

                                 3030 Matlock Rd.
                                 Suite 201
                                 Arlington, TX 76015
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 341-1158                Email address      jcarruth@wkpz.com

                                 24001846 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 5 of 10
                                                                                                                                                                          2/02/21 9:33AM




 Fill in this information to identify the case:
 Debtor name The Gateway Ventures, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 -NONE-




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
      21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 6 of 10
                                                                                                                                    2/02/21 9:33AM




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      The Gateway Ventures, LLC                                                                       Case No.
                                                                                 Debtor(s)                  Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President / Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 2, 2021                                         /s/ Michael Dixson
                                                                      Michael Dixson/President / Director
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 7 of 10



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ashish Nayyar
                        806 Rockport Lane
                        Allen, TX 75013


                        Depcesh Shrestha
                        3708 N. White Chapel Blvd.
                        Southlake, TX 76092


                        El Paso County Tax AC
                        301 Manny Martinez Dr., 1st Floor
                        El Paso, TX 79905


                        HD Lending LLC
                        6080 Surety Dr. Ste 101
                        El Paso, TX 79905


                        HD Lending LLC
                        c/o Stephen H. Nickey PC
                        1201 North Mesa Ste. B
                        El Paso, TX 79902


                        Internal Revenue Service
                        Special Procedures Staff - Insolvency
                        P. O. Box 7346
                        Philadelphia, PA 19101-7346


                        Marty D. Price
                        2514 Boll St.
                        Dalals, TX 75204


                        Michael Dixson
                        780 N. Resler Drive Suite B
                        El Paso, TX 79912


                        PDG Prestige, Inc.
                        780 N. Resler Drive Suite B
                        El Paso, TX 79912


                        Rahim Noorani
                        4312 Hopi Drive
                        Carrolton, TX 75010
21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 8 of 10




                        Saleem Makani
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225


                        Suhail Bawa
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225


                        Umesh Shrestha
                        8505 Revenue Way
                        North Richland Hills, TX 76128


                        Westar Investor Group LLC
                        c/o Eric Wood (Brown Fox)
                        8111 Preston Rd. Ste 300
                        Dallas, TX 75225
      21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 9 of 10
                                                                                                                                  2/02/21 9:33AM




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      The Gateway Ventures, LLC                                                                       Case No.
                                                                                Debtor(s)                   Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Michael Dixson, declare under penalty of perjury that I am the President / Director of PDG Prestige, Inc.
which is the manager of The Gateway Ventures, LLC ("TGV"),and that the following is a true and correct copy of the
resolutions adopted by the Board of Directors of said corporation at a special meeting duly called and held on
February 1, 2021.

       "Whereas, it is in the best interest of TGV to file a voluntary petition in the United States Bankruptcy
Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Michael Dixson, President / Director, is authorized and directed to execute
and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf
TGV; and

       Be It Further Resolved, that Michael Dixson, President / Director is authorized and directed to appear in all
bankruptcy proceedings on behalf of TGV, and to otherwise do and perform all acts and deeds and to execute
and deliver all necessary documents on behalf of the corporation in connection with such bankruptcy case, and

        Be It Further Resolved, that Michael Dixson, President / Director is authorized and directed to employ Jeff
Carruth 24001846, attorney and the law firm of Weycer, Kaplan, Pulaski & Zuber, P.C. to represent TGV in such
bankruptcy case."

 Date      February 1, 2021                                                  Signed    /s/ Michael Dixson
                                                                                       Michael Dixson




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
       21-30071-hcm Doc#1 Filed 02/02/21 Entered 02/02/21 09:35:45 Main Document Pg 10 of
                                               10                                    2/02/21 9:33AM




                                                                     Resolution of Board of Directors
                                                                                    of
                                                                            PDG Prestige, Inc.
                                                                              as Manager of
                                                                        The Gateway Ventures, LLC



        Whereas, it is in the best interest of this The Gateway Ventures, LLC ("TGV") (and as PDG Prestige, Inc.) for TGV
file a voluntary petition in the the United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the
United States Code;

        Be It Therefore Resolved, that Michael Dixson, President / Director of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of TGV; and

        Be It Further Resolved, that Michael Dixson, President / Director of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of TGV, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that Michael Dixson, President / Director of this Corporation is authorized and
directed to employ Jeff Carruth 24001846, attorney and the law firm of Weycer, Kaplan, Pulaski & Zuber, P.C. to
represent TGV in such bankruptcy case.



 Date      February 1, 2021                                                      Signed
                                                                                           Michael Dixson


 Date      February 1, 2021                                                      Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
